Citation Nr: 9901749	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bipolar disorder, currently evaluated 30 percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1992.

This case comes to the Board of Veterans Appeals (Board) 
from an August 1996 RO decision which denied an increase in a 
30 percent rating for service-connected bipolar disorder, and 
which denied a claim for a TDIU rating.  A personal hearing 
was requested and scheduled at the RO, but the veteran 
withdrew this request in November 1996.  A hearing was 
requested and scheduled for August 1997 before a member of 
the Board, but the veteran failed to report for such hearing.  
The Board remanded the case in November 1997 for further 
development, and the case was returned to the Board in 
November 1998.


FINDINGS OF FACT

1.  The veterans bipolar disorder is productive of no more 
than a definite degree of social and industrial impairment, 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms.

2.  The veterans only established service-connected 
condition is bipolar disorder (rated 30 percent disabling).  
She has a high school education, work experience as an 
administrative specialist, and is unemployed.  Her service-
connected bipolar disorder does not prevent her from securing 
and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Code 9206 (1996); 38 C.F.R. § 
4.130, Code 9432 (1998).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1988 to 
April 1992.  Service personnel records show that her primary 
military occupational specialty was that of an administrative 
specialist.  A review of her service medical records reflects 
that she was treated for bipolar disorder, with psychotic 
features, non-seasonal pattern.  Following medical and 
physical evaluation boards, she was released from service and 
placed on the temporary disability retired list due to the 
psychiatric disorder (which the service department considered 
to be 30 percent disabling).

A VA discharge summary shows that the veteran was 
hospitalized from March 1992 to April 1992 for bipolar 
disorder and depression; she was on active duty except for 
the last day of this admission.

VA outpatient treatment records dated from April 1992 to 
April 1993 reflect treatment, including medication, for 
bipolar disorder.

At a June 1992 VA psychiatric examination, the veteran was 
diagnosed with schizoaffective disorder with severe 
impairment.

At a subsequent June 1992 VA psychiatric examination, the 
veteran was diagnosed with bipolar disorder.

A VA discharge summary shows that the veteran was 
hospitalized in December 1992 for bipolar disorder

In a June 1993 decision, the RO established service 
connection for bipolar disorder with insomnia, with a 30 
percent rating.

VA outpatient treatment records dated from January 1994 to 
October 1995 reflect periodic treatment for bipolar disorder.  
An October 1995 treatment note shows that the veteran was 
taking lithium, Hydroxyzine, Clonazepam, and Trazodone.  On 
examination, she was pleasant, euthymic, without psychomotor 
agitation or retardation, with no flight of ideas or 
looseness of associations, no suicidal or homicidal ideation, 
and no hallucinations.  She stated that she suspected her 
phone was tapped.  The examiner diagnosed bipolar disorder, 
and noted that she showed no signs of lithium toxicity and 
her mood was stable.

By a letter dated in July 1995, the Department of the Army 
stated that the veteran had been removed from the temporary 
disability retired list and permanently retired
due to disability (the psychiatric disorder) which was 
considered to be 30 percent disabling.

In October 1995, the veteran submitted claims for an 
increased rating for bipolar disorder and for a TDIU rating.  
She asserted that she was totally disabled as a result of 
bipolar disorder.  She reported that she had a high school 
education, and last worked full time in April 1992, when she 
separated from military service.
 
Records from the Social Security Administration (SSA) 
demonstrate that the veteran was awarded disability benefits 
in December 1995, after it was determined that she became 
disabled in October 1993.  Medical records associated with 
the SSA determination reflect a diagnosis of bipolar 
disorder.  A report of an August 1992 disability 
determination evaluation indicates that the examiner 
diagnosed bipolar disorder, mixed, with mood congruent 
psychotic features.
 
VA outpatient treatment records dated from March 1996 to 
December 1997 reflect treatment for bipolar disorder.  The 
veteran was seen about every two or three months, she 
continued to psychotropic medication, and her mood was 
generally noted to be stable.

At a May 1998 VA psychiatric examination, the veteran 
reported that she was last hospitalized for bipolar disorder 
in 1992, and said she received VA outpatient treatment for 
this condition every three months.  She stated that her 
current medications included lithium, Trazodone, Clonopin, 
Hydroxyzine and Trilafon, and that her mood was currently 
stable but she felt a bit down.  She was unemployed, 
divorced, had two children who lived with her, and spent most 
of her time around the house and watching television.  She 
said her sleep and appetite were adequate, concentration was 
fair, and she had a somewhat irritable temper.  She reported 
few outside interests and enjoyments, but did spend time with 
her children.  On mental status examination, she was alert, 
cooperative, neatly but casually dressed, answered questions, 
and volunteered information.  There were no loose 
associations or flight of ideas, no bizarre motor movements 
or tics, her mood was subdued, and her affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference or suspicion.  She was oriented in three spheres 
and her memory was good.  Insight, judgment, and intellectual 
capacity were adequate.  The diagnosis was bipolar disorder, 
and the current global assessment of functioning (GAF) score 
was 60, based on the veteran's occupational and social 
impairment with reduced reliability and productivity due to 
mood disorders, difficulty with concentration, difficulty 
with disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, difficulty in adapting to stressful 
circumstances, and inability to establish or maintain 
effective relationships.  

In an August 1998 addendum, the examiner noted that the 
claims file and recent medical records had been reviewed, and 
opined that the diagnosis of bipolar disorder was consistent 
and well-established, and her treatment had been consistent 
and appropriate for this diagnosis.  The examiner observed 
that the veteran's condition had been reported as stable 
without psychosis.  The GAF was 60.

II.  Analysis

A.	Increased Rating for Bipolar Disorder  

The veteran's claim for an increase in a 30 percent rating 
for her service-connected bipolar disorder is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with her claim.  38 U.S.C.A. § 5107(a).  

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veterans appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veterans bipolar disorder was initially evaluated under 
38 C.F.R. § 4.132, Code 9206 (effective prior to November 7, 
1996).  This code provides that a 30 percent rating is 
assigned when there is definite impairment of social and 
industrial adaptability resulting from active psychotic 
manifestations.  In a precedent opinion, dated November 9, 
1993, the General Counsel of the VA concluded that the term 
definite (for a 30 percent rating under 38 C.F.R. § 
4.132) is to be construed as distinct, unambiguous, and 
moderately large in degree.  It represents the degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  A 50 percent rating is assigned when 
there is considerable impairment of social and industrial 
adaptability, and a 70 when there is severe impairment of 
social and industrial adaptability.

On November 7, 1996, the rating criteria for bipolar disorder 
were revised and are now found in 38 C.F.R. § 4.130, Code 
9432.  This revised code provides that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

As the veterans claim for an increased rating for bipolar 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, she is entitled to the 
version of the law most favorable to her.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.

The medical evidence shows that the veteran has not been 
hospitalized for bipolar disorder since 1992, and has 
received periodic outpatient treatment, about every two to 
three months, for this disorder, including continuous 
medication.  The veteran was awarded SSA benefits in 1995, 
after it was determined that she became disabled in 1993.  
While the SSA determination has been considered, it does not 
control the VA rating.  Subsequent VA outpatient records, 
through 1997, reflect ongoing treatment for bipolar disorder 
which has generally been noted to be stable.  The latest 
medical evidence is a 1998 VA psychiatric examination.  At 
that examination, the veteran was alert, cooperative, neatly 
but casually dressed, answered questions, and volunteered 
information.  There were no loose associations or flight of 
ideas, no bizarre motor movements or tics, her mood was 
subdued, and her affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference or suspicion.  
She was oriented in three spheres and her memory was good.  
Insight, judgment, and intellectual capacity were adequate.  
The diagnosis was bipolar disorder, and the current GAF was 
60.  In a 1998 addendum, the examiner noted that the 
veteran's condition had been reported as stable without 
psychosis, and that the current GAF was 60.  Such GAF does 
not suggest more than moderate impairment from the 
psychiatric condition.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).

Considering all the evidence and the old rating criteria of 
Code 9206, the Board finds that no more than a definite (30 
percent) degree of social and industrial impairment from 
service-connected psychiatric symptoms is shown.  The medical 
evidence shows that the veterans bipolar disorder is stable 
with medication, and in fact no psychotic symptoms were 
evident at the last VA examination.  Inasmuch as the last GAF 
score of 60 indicates only moderate impairment, such does not 
suggest more than definite (30 percent) impairment for rating 
purposes.  Although the veteran is not working outside the 
home, she is alternatively raising her children, and there 
have been no recent attempts to find outside employment.  The 
medical records do not indicate she has psychiatric symptoms 
of a magnitude as would cause more than definite (30 percent) 
industrial impairment if she attempted to work.  A 
considerable degree of social and industrial impairment from 
the psychiatric condition, as required for a 50 percent 
rating under the old criteria, is not shown.  

Considering the new rating criteria of Code 9432, the 
evidence shows no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), and such is to be rated 30 
percent.  The extent of symptoms and the associated 
occupational and social impairment, as required for a 50 
percent rating, are not demonstrated.  The recent medical 
evidence, including the last VA examination, shows few, if 
any, of the symptoms which typify 50 percent disability under 
the new rating criteria; findings are more consistent with 
the new rating criteria for a 30 percent rating.

Under either the old or new rating criteria, the disability 
picture more nearly approximates the criteria for a 30 
percent rating, than a 50 percent rating, and thus the lower 
rating of 30 percent is warranted.  38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating higher 
than 30 percent for bipolar disorder.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.	TDIU Rating

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
she has presented a claim which is not inherently 
implausible.  There is no further VA duty to assist the 
veteran in developing facts pertinent to his claim. Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veterans only service-connected disability is bipolar 
disorder, rated 30 percent disabling.  The veteran does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
is whether her service-connected disability precludes her 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Medical records from recent years disclose ongoing treatment 
for the service-connected bipolar disorder.  SSA records show 
that the veteran was awarded disability benefits in 1995.  
Again, while the SSA determination has been considered, it is 
not binding on the VA.  
 
The veteran has a high school education, last worked in 1992 
as an administrative specialist, during military service, and 
is currently raising two children.  There is no probative 
evidence in the record to suggest that she is incapable of 
performing her previous work as an administrative specialist, 
or other forms of similar work, due solely to the established 
service-connected condition.  As previously mentioned, recent 
medical records show the bipolar disorder is well controlled 
with outpatient therapy and medication, and no psychotic 
symptoms were evident at the last VA examination.  There have 
been no recent efforts to find employment outside the home, 
and psychiatric symptoms do not appear to be of a severity to 
prevent her from holding a job.  While her service-connected 
disability may limit her from some forms of work, it does not 
prevent all substantially gainful employment for which she is 
qualified by reason of her education and work experience.  As 
a result, the Board finds that the criteria for a TDIU rating 
are not met.

As the preponderance of the evidence is against the veterans 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

An increased rating for bipolar disorder is denied.

A TDIU rating is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
